DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO ARGUMENTS
Applicant's arguments filed 21 March, 2022 have been fully considered but they are not persuasive, with respect to the rejections made under 35 U.S.C. 112(a), enablement.
Applicant asserts “the test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation” Additionally, M.P.E.P. §2161.01, in relation to a “computer implemented functional claim limitations,” provides that “the omission of minor details does not cause a specification to fail to meet the enablement requirement” and that undue experimentation is only required when “there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out”. Applicant alleges paragraphs 50 and 52 of the application, as filed, in conjunction with figures 6A and 6B, provide definition and guidance to the element of the “usage modifier”, such that the specification provides a manner of how to determine the usage modifier and the functionality of the usage modifier, thereby satisfying the enablement requirement. The Examiner, respectfully, disagrees with the Applicant’s characterization of the disclosed invention, in view of the aforementioned paragraphs and figures. First, “[t]o satisfy the enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988). See MPEP §2161.01 – III. Second, “applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art.” ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010). See MPEP §2161.01 – III. Third, “[t]he Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). “The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure."” Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. “Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention.” Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115. As evident from the specification, and the claimed invention, the “usage modifier” is not a minor detail. The calculation of the overall usage estimation of the cabin air filter and/or the estimated usage rate of the distance-based usage estimation/adjusted usage estimation (noted in paragraphs 50 and 52 of the specification) rely on some combination of the “usage modifier” with the distance-based usage estimation. However, the Applicant has not provided what the “usage modifier” is and/or how it is determined.  In particular, the specification, at paragraph 50, merely states that the “expected level of blockage of the cabin air filter 16 may then be used to determine a usage modifier”. However, what is entailed with this determination; what equation, relation, look-up table, and/or otherwise provided determination method gives any evidence to how this “usage modifier” is determined? The specification does not provide such guidance, nor suggests what manner the “usage modifier” is determined. As such, the “usage modifier”, in the manner of which it is calculated and any further calculations which rely on the “usage modifier” to perform and/or carry out the claimed invention has not been enabled by the disclosure, as filed. Furthermore, Applicant points to figures 6A and 6B, to provide that the “usage modifier” was adequately described, and states, “ ‘ the usage modifier may be combined with the distance-based usage estimation 30 to modify an estimated usage rate of the distance-based usage estimation’ “. Again, what is entailed with this modification; what equation, relation, look-up table, and/or otherwise provided modification method gives any evidence to how this “usage modifier” is defined. The graphs of figures 6A and 6B, and specification, provide no equation of the lines, so as to determine, the relationship between any of the factors noted within the method. The lines cannot be assumed to be linear, and such as shown in figure 6B, line 46D which is based on some combination of the “usage modifier” with the “distance-based usage estimation” clearly is not linear (Mentioned during the interview conducted on 18 March, 2022, by the Applicant’s Representation, and in particular, that the “usage modifier” was a constant; See Examiner’s Interview Summary mailed on 22 March, 2022). Further, no data, or sufficient disclosure, is provided by the specification to further obtain some equation therefrom. As such, the “usage modifier”, which is not a minor omission, as the claimed invention hinges on the determination of and modification from this “usage modifier” to carry out the claimed invention, and is not adequately described by the specification so as to provide one having ordinary skill within the art how to use and make the claimed invention from the disclosure without undue experimentation. As such, the Examiner maintains the rejection of claims 1-14 under 35 U.S.C. 112(a), enablement.

Applicant’s arguments with respect to claim(s) 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 21 March, 2022.

Disposition of Claims
Claims 1-20 remain pending.

Drawings
The drawings were received on 21 March, 2022.  These drawings are accepted, and the objections set forth within the Non-Final Office Action mailed on 21 December, 2021 are withdrawn. The Examiner notes there is no new matter entered, or otherwise presented, with such amendments.

Specification
The amendments to the abstract and specification were received on 21 March, 2022.  These amendments are accepted, and the objections set forth within the Non-Final Office Action mailed on 21 December, 2021 are withdrawn. The Examiner notes there is no new matter entered, or otherwise presented, with such amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In particular, claim 1 recites,
“ A vehicle heating, ventilation, and air conditioning (HVAC) system comprising:
a cabin air filter;
a sensor for providing a sensor reading; and
a controller for determining for determining a feedback signal from the sensor reading, wherein the feedback signal relates to a usage modifier of the cabin air filter”. This claim limitation lacks enablement because the disclosure does not adequately enable the full scope of the claimed invention, and would require one having ordinary skill within the art to perform undue or unreasonable experimentation to make and/or use the invention. MPEP§ 2164.01, 2164.04, 2164.06.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to: 
(A) The breadth of the claims; 
(B) The nature of the invention; 
(C) The state of the prior art; 
(D) The level of one of ordinary skill; 
(E) The level of predictability in the art; 
(F) The amount of direction provided by the inventor; 
(G) The existence of working examples; and 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The Examiner provides the following analysis to the above respective Wands factors:
(A) The relevant concern of the breadth of the claims is whether the scope of enablement provided to one skilled in the art by the disclosure is commensurate with the scope of protection sought by the claims. See MPEP §2164.08. In this case, the claims require the feedback signal relates to the usage modified of the cabin air filter. The specification recites “ [0050]        At operation 322, the HVAC controller 24 uses the feedback signal value and/or the averaged feedback signal value to detect the level of blockage of the cabin air filter 16. Based on the feedback signal value, the HVAC controller 24 determines an expected level of blockage of the cabin air filter 16. The expected level of blockage of the cabin air filter 16 may then be used to determine a usage modifier. In some embodiments, the usage modifier is combined with the distance-based usage estimation 30 to determine an overall usage estimation of the cabin air filter 16.” However, the element of “usage modifier” is not fully enabled by the disclosure, as the disclosure does not define what the usage modifier is or how the usage modifier is determined. Is there a look-up table, calculation, or physical determination manner (e.g., visual) which correlates the level of blockage of the cabin air filter, determined from the feedback signal, to the usage modified? As the claims are presented, any type of formulation from a feedback signal would provide a “usage modifier” related thereto, as the “usage modified” is further not defined to be any particular element.
(B) The nature of the invention relates to the subject matter to which the claimed invention pertains, and is used to determine the state of the art and the level of skill possessed by one of ordinary skill in the art. See MPEP §2164.05(a). It has been determined that the claim relates to HVAC controls of a vehicle with regards cabin air filters, and the determination of feedback signals and cabin air filter’s usage modifiers.
(C) The state of the prior art is what one of ordinary skill in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains. See MPEP §2164.05(a). HVAC systems with use of cabin air filters is known within the prior art to use sensors to determine some generic feedback related to the cabin air filter. However, it is not known within the prior art what a “usage modifier” of the cabin air filter is or how to determine a “usage modifier” of a cabin air filter. As provided above, paragraph 50 of the specification, is the only paragraph which attempts to address what a “usage modifier” is or how it is determined. However, the specification fails to provide direction or guidance needed to those having ordinary skill within the art, as filed, so as to meet the enablement requirement. Again, is there a look-up table, calculation, or physical determination manner (e.g., visual) which correlates the level of blockage of the cabin air filter, determined from the feedback signal, to the usage modified? What defines the “usage modifier”, is it a parameter of the structure of the cabin air filter (e.g., material, particle size filtered, etc.), is it a predetermined value merely used for calculation and control of the cabin air filter? Due to this, the state of the art would not recognize the term “usage modifier” as being definitive, so as to understand the structural or functional nature of the “usage modifier” and or how to determine the structure or functional nature of the “usage modifier”.
 (D) The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time the application was filed. See MPEP 2164.05(b). It is further noted “ [t]he person of ordinary skill in the art is a hypothetical person who is presumed to have known the relevant art at the time of the invention. Factors that may be considered in determining the level of ordinary skill in the art may include: (A) "type of problems encountered in the art;" (B) "prior art solutions to those problems;" (C) "rapidity with which innovations are made;" (D) "sophistication of the technology; and" (E) "educational level of active workers in the field.” MPEP §2141.03 – I. Hypothetically, a person having ordinary skill within the art could be an engineer with sufficient skill or experience related to control schemes of vehicular HVAC and cabin air filter systems or any other person with the appropriate amount of skill and experience related to control schemes of vehicular HVAC and cabin air filter systems.
(E) If one ordinarily skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. See MPEP§2164.03. With regards to a change in the “usage modifier”, which is determined in some undisclosed manner from the feed signal, via the determination of the expected level of blockage of the cabin air filter, one having ordinary skill in the art would not readily understand how this effect changes the resulting variables from the “usage modifier”, i.e., overall usage estimation of the cabin air filter, at least, or how the variables to determine the “usage modifier” necessarily change the resulting “usage modifier”. Due to this, the art is not predictable with regards to the “usage modifier” of the cabin air filter.
(F) The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In particular, the more that is known in the prior art about the nature of the invention, how to make and use, and the more predictable the art, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See MPEP §2164.03. As stated above, the subject matter to which the claimed invention pertains is not predictable. Even more so, the Applicant has given no guidance or direction needed to enable the claimed invention. In particular, paragraph 50 is the only paragraph provided by the applicant to attempt to define the “usage modifier”. However, the Applicant neither states what the “usage modifier” is or how it is calculated from either the feedback signal or expected level of blockage of the cabin air filter.
(G) Compliance with the enablement requirement does not turn on whether an example is disclosed, as an example may be “working” or “prophetic.” Lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art. But because only an enabling disclosure is required, applicant need not describe all actual embodiments. See MPEP §2164.02. The prior art does not have a working example with respect to determination of a feedback signal which is then used to generate a “usage modifier”.
(H) Time, expense and difficulty are merely factors in this consideration and are not controlling, when determining the quantity of experimentation needed. The test is not merely quantitative; however, a considerable amount of experimentation is permissible if: it is merely routine, or the specification of the present invention provides a reasonable amount of direction or guidance for experimentation. As provided above, the specification has not provide any reasonable amount of direction or guidance for determining what the “usage modifier” is and how it is calculated. Thereby, it is also noted that any variables determined after by use of a defined “usage modifier” would further not be defined. Due to this, the quantity of experimentation would be substantial as the specification does not give a reasonable amount of direction or guidance to those having ordinary skill within the art to arrive at the claimed invention.
After consideration of the Wands factors, one having ordinary skill within the art would not be able to make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled. 
Furthermore, independent claim 9, recites, respectively:
“A method for determining a usage level of a cabin air filter comprising: 
providing a heating, ventilation, and air conditioning (HVAC) system comprising a cabin air filter, a sensor for providing a sensor reading, and a controller operably coupled to the sensor; 
receiving a reading from the sensor; and 
using the reading from the sensor to determine a feedback signal with the controller, wherein the feedback signal relates to a usage modifier of the cabin air filter.”
These claim limitations lack enablement because the disclosure does not adequately enable the full scope of the claimed invention, and would require one having ordinary skill within the art to perform undue or unreasonable experimentation to make and/or use the invention. MPEP§ 2164.01, 2164.04, 2164.06. In particular, the claims further recite the use of “an usage modifier” of which under the same consideration of each of the Wands factors, as claim 1, one having ordinary skill within the art would not be able to make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled.
Claims 2-8 depend from rejected claim 1, and therefore, are further rejected under 35 U.S.C. 112(a).
Claims 10-14 depend from rejected claim 9, and therefore, are further rejected under 35 U.S.C. 112(a).
Furthermore, dependent claims 7-8 and 13-14 use the terminology “usage modifier”. These claim limitations lack enablement because the disclosure does not adequately enable the full scope of the claimed invention, and would require one having ordinary skill within the art to perform undue or unreasonable experimentation to make and/or use the invention. MPEP§ 2164.01, 2164.04, 2164.06. In particular, the claims further recite the use of “usage modifier”, of which under the same consideration of each of the Wands factors, as claims 1, 9, and 15, one having ordinary skill within the art would not be able to make and use the claimed invention without exercising undue experimentation; therefore, the claimed invention is not enabled.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15-16 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over HONDA (US 6,239,694 B1 – published29 May, 2001), in view of DE PELSEMAEKER (WO 2020/064187 A1 – effectively filed 1 August, 2019).
As to claim 15, HONDA discloses a vehicle heating, ventilation, and air conditioning (HVAC) system (11) comprising:
a cabin air filter(19);
an ambient air temperature sensor(32);
a cabin air temperature sensor (31); and
a controller (30) operably coupled to the ambient air temperature sensor (MPEP §2114 – I; figure 1;col.3, lines 39-57) and the cabin air temperature sensor (MPEP §2114 – I; figure 1;col.3, lines 39-57), wherein the controller is configured to provide a feedback signal(col. 4, lines 11-14; col.5, lines 24-28) based on the ambient air temperature, the cabin air temperature, a cabin temperature setting (col.3,lines 58-65), and an air distribution mode of the HVAC system (col.3, lines 58-65).
However, HONDA does not explicitly disclose wherein the controller is configured to detect an air filter blockage level from the feedback signal, and wherein the air filter blockage level at least partially determines an estimated usage of the cabin air filter.
DEL PELSEMAEKER is within the field of endeavor provided a filter clogging estimation method of a vehicle (abstract). DEL PELSEMAEKER teaches a controller (430) which receives data (120), indicative of vehicle operation and air quality parameters of the vehicle (pg. 5, lines 1-10). When received, the controller is configured to detect an air filter blockage level (pg. 5, line 11 – pg. 6, line 12), which at least partially determines an estimated usage of the cabin filter (pg. 6, lines 14-21; pg. 7, line 19 – pg. 8, line 5). By providing such calculation, from data, and determination of an estimated usage of the filter, it is possible to enable to timely perform replacement of the filter when it is need, as opposed to periodic replacement or replacement upon discovery of a clog during maintenance of the vehicle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HONDA with the teachings of DEL PELSEMAEKER to include detecting a filter blockage level from the data received at the controller and to determine the estimate usage of the cabin filter for these reasons.

As to claim 16, HONDA, as modified by DEL PELSEMAEKER, further discloses wherein the feedback signal (col. 4, lines 11-14; col.5, lines 24-28) is combined with a feed forward signal (col.3, lines 58-60) to determine at least a target discharge air temperature (col.3,lines 52-55, such that a desired air discharge temperature is provided from the evaporator to achieve the set passenger compartment temperature, input by a user, based on the temperature of the cabin/outside air, portions of the feedback signal, and the set passenger compartment temperature).

As to claim 19, HONDA, as presently modified by DEL PELSEMAEKER, further discloses wherein the controller is configured to provide an alert related to the cabin air filter (col. 4, lines 11-14) of the HVAC system.
More so, DEL PELSEMAKER, further, teaches wherein the controller outputs an alert corresponding to an estimate usage of the cabin air filter to a user (pg. 7, line 24 – pg. 8, line 5). Again, by providing such calculation, from data, and determination of an estimated usage of the filter, it is possible to enable to timely perform replacement of the filter when it is need, as opposed to periodic replacement or replacement upon discovery of a clog during maintenance of the vehicle. Therefore, it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify HONDA with the teachings of DEL PELSEMAEKER to include outputting an alert related to the estimated usage of the cabin filter to the user for these reasons.
As to claim 20, HONDA, as modified by DEL PELSEMAEKER, further discloses the controller is configured to determine a blower value (col.4, lines22-28, such as an on value of the blower), wherein the controller is capable of determining if the blower exceeds a calibrated blower value level (see MPEP §2114 – II), and wherein the controller is capable detects the air filter blockage level from the feedback signal when the blower value has a higher airflow rate than the calibrated blower level (see MPEP §2114 – II).

Allowable Subject Matter
Claims 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Examiner, Art Unit 3763                                                                                                                                                                                                        6/16/2022